Citation Nr: 1021272	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating for lumbosacral spine 
strain currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and E.D.




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active military service from December 1951 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Decatur, 
Georgia.  

In April 2010, Veteran and a witness testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the hearing, the 
Veteran submitted additional written evidence, with a written 
waiver of RO consideration, which was signed by the Veteran's 
accredited representative.  The Board notes that the 
additional evidence was a duplicate of evidence received by 
the RO prior to the April 2009 Supplemental Statement the 
Case.

The issues of entitlement to service connection for spinal 
stenosis and degenerative disc disease have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for lumbosacral strain rated 
as 20 percent disabling, effective from February 1972.  In 
October 2004, the Veteran filed a claim for an increased 
evaluation for his lumbosacral strain.  At the April 2010 
Travel Board hearing, the Veteran testified that his pain has 
worsened over the last two to three years.  The evidence of 
record includes private and VA medical records, as well as 
May 2005 and November 2005 VA examination reports.  At the 
November 2005 VA examination, it was noted that the Veteran 
could walk one quarter of a mile.  The Veteran testified, in 
April 2010, that he cannot "make it" from his front door to 
his mailbox unless he uses two canes.  At the November 2005 
VA examination, it was noted that the Veteran's sleep was not 
disturbed by his low back pain.  The Veteran testified, in 
April 2010, that when he goes to bed, his pain is so bad that 
"it brings tears to [his] eyes" and that he takes 
medication when he goes to bed at night.  The Veteran also 
testified that bending without any thing to hold onto is 
"virtually impossible".  

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because the 
Veteran asserts that his lumbosacral strain disability has 
deteriorated since 2005, and that the previous VA 
examinations do not accurately portray his current disability 
picture, the Board finds that another VA examination to 
determine the extent of the Veteran's lumbosacral spine 
disability is warranted.  The VA examination should 
distinguish between the Veteran's lumbosacral spine 
disability and his other spinal conditions which are non-
service-connected.  

In addition, the evidence of record has raised the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  Private 
medical correspondence from Dr. D.S., dated in August 2004, 
reflects Dr. D.S.'s opinion that the Veteran has cervical 
spondylitic myelopathy, cardiac problems, difficulty with 
manual dexterity and locomotion, and lumbar spondylitic 
problems.  He opined that the Veteran is "totally disabled 
from returning to work now or in the foreseeable future and 
indefinitely.  Based on the extent of his problem, his age, 
and the severity of his condition, I do not think that he 
will ever be employable in the future."  Private medical 
correspondence from Dr. R.R., dated in October 2004, states 
that the Veteran's medical condition warrants him 
"permanently disabled and restricted limitation due to 
cervical neuritis and disc degeneration"  In Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that 
when entitlement to TDIU is raised during the adjudicatory 
process of an underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  Accordingly, the Board finds that any 
VA examination should include a medical opinion which 
addresses the impact of the Veteran's service-connected 
disabilities on his employability. See Moore v. Nicholson, 21 
Vet. App. 211 (2007), citing Friscia v. Brown, 7 Vet. App. 
294, 297 (1994) (the Board had a duty, where the critical 
issue was TDIU, to request a medical opinion to discuss what 
effect the Veteran's service-connected disability had on his 
ability to work); Beaty v. Brown, 6 Vet. App 532, 537 (1994).  
The examiner should not consider the Veteran's age or his non 
service-connected disabilities in determining whether or not 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of a service-connected 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992)).

Finally, the evidence of record includes correspondence, 
dated in March 2009, by Dr. J.C., in which Dr. J.C notes that 
the Veteran is a patient of his.  VA should attempt to obtain 
any treatment and/or examination records by Dr. C. and 
associate them with the claims file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for his 
spine, to include Dr. J.C.  After obtaining 
a completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records which are not already associated 
with the claims file.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

2.  Schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine the extent of his lumbosacral 
strain disability.  Perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The VA 
examination should distinguish between the 
Veteran's lumbosacral spine disability and 
his non-service-connected disabilities.  
Any VA examination should include a medical 
opinion which addresses the impact of the 
Veteran's service-connected disabilities on 
his employability.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.

4.  The Veteran should be provided 
with VCAA notice of what evidence is 
required with respect to a TDIU 
claim.

5.  The AOJ should adjudicate the 
issue of entitlement to a total 
rating based on individual 
unemployability due to service-
connected disability.  Notice of the 
determination and the Veteran's 
appellate rights should be provided 
to the Veteran and her 
representative.  Only if an appeal 
is completed as to this matter 
should the issue be returned to the 
Board for appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



